 Exhibit (10)(E)(1)




AMENDMENT 2007-1

HARLEYSVILLE MUTUAL INSURANCE COMPANY/
HARLEYSVILLE GROUP INC.
SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

WHEREAS, Harleysville Mutual Insurance Company and Harleysville Group Inc. (the
“Company”) maintain the Senior Management Incentive Compensation Plan as amended
and restated as of November 14, 2000 (the “Plan”);

WHEREAS, the Company desires to amend the Plan to comply with the requirements
of Section 409A of the Internal Revenue Code;

WHEREAS, the Board of Directors of the Company reserves the right to modify the
Plan pursuant to Article XIV of the Plan.

NOW THEREFORE, the Plan is hereby amended as follows:

1.

The last sentence of Article VII is amended by adding the following at the end
thereof:

“; provided, however, that any such alteration may be made no later than ninety
(90) days following the commencement of the Incentive Award Year, and provided
further that the outcome is substantially uncertain at the time the Performance
Objective is altered.”

2.

Article X is amended in its entirety to read as follows:

“The amount of the Participant's incentive award shall be calculated following
the close of each Incentive Award Year. Except as provided in Article XI, all
incentive award payments shall be made in cash, less required statutory
withholding amounts, as soon as practicable after the performance measures are
determined, but no later than the March 15th following the end of each Incentive
Award Year. Payments may be made in two or more installments, but in no event
shall an installment be payable later than March 15th following the end of the
Incentive Award Year to which it relates. The incentive award payments shall
not, however, constitute earnings for purposes of determining benefits under any
life insurance, salary continuation or other employee benefit plan of the
Company, except as may be provided in each such plan.”

3.

Article XII is amended in its entirety to read as follows:

“In lieu of the payment provisions set forth in Article X,

(A)

an employee of the Company who is a Participant on the first day of an Incentive
Award Year may elect to file with the Company, a written, irrevocable election
prior to the Incentive Award Year, that the payment of all or a portion of his
or her incentive award, if any, for an Incentive Award Year be deferred





--------------------------------------------------------------------------------

and payable, together with income accrued thereon, in accordance with the
Harleysville Group Inc. Non-Qualified Deferred Compensation Plan, as may be
amended from time to time; and

(B)

an individual who becomes a Participant after the first day of the Incentive
Award Year may file a written, irrevocable election within thirty (30) days of
becoming a Participant, that the payment of that portion of his or her award
that has not yet been earned, calculated by multiplying the total award payable
by a fraction, the numerator of which is the number of days remaining in the
Incentive Award Year after the date of the election and the denominator of which
is the total number of days in the Incentive Award Year during which the
individual is an employee of the Company, be deferred and payable together with
income accrued thereon, in accordance with the Harleysville Group Inc.
Non-Qualified Deferred Compensation Plan, as may be amended from time to time.

The terms and conditions of said Non-Qualified Deferred Compensation Plan shall
govern all Deferred Payment Elections, provided, however, that a Participant's
interest in the Plan shall be only that of a general unsecured creditor.”

4.

Article XIV shall be amended in its entirety to read as follows:

“While it is the present intention of the Company to grant incentive awards
annually, the Company, by action of its Compensation and Personnel Development
Committee or Board of Directors, reserves the right to modify this Plan from
time to time or to repeal the Plan entirely, or to direct a discontinuance of
granted incentive awards either temporarily or permanently; provided, however,
that no modification or termination of this Plan shall operate to annul, without
the consent of a Participant, an incentive award already granted hereunder,
regardless of whether such incentive award is to be paid in cash or whether
payment will be deferred in accordance with Article XII.”





2







--------------------------------------------------------------------------------




This Amendment 2007-1 shall be effective as of January 1, 2008.




TO RECORD the adoption of this Amendment 2007-1, the Board has directed a duly
authorized officer to execute this document on this 5th day of December, 2007.




         

HARLEYSVILLE GROUP INC.

 

 

  

 

 

 

 

By:  

/s/ Michael L. Browne

 

 

Michael L. Browne

President & CEO

 

 

ATTEST:

 

 

/s/  Robert A. Kauffman

 

 

 

Robert A. Kauffman

 

 

Secretary

 

 








3





